9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  SEMINOLE OIL & GAS CORPORATION, Debtor.Hays and Company, a corporation, Plaintiff-Appellee,v.Milton Shuck, Individually and as President, Stockholder andMember of the Board of Directors of Seminole Oiland Gas Corporation, Party In Interest-Appellant,v.Mildred Lane;  Leonard E. Lane;  Eastridge Energy Company;Seminole Oil & Gas Corporation;  PiedmontResources, Incorporated; Marcia Barany,Defendants-Appellees.In re:  Seminole Oil & Gas Corporation, Debtor.Hays and Company, a corporation, Plaintiff-Appellee,v.Milton Shuck, Individually and as President, Stockholder andMember of the Board of Directors of Seminole Oiland Gas Corporation, Party In Interest-Appellant,v.Mildred Lane;  Leonard E. Lane;  Eastridge Energy Company;Seminole Oil & Gas Corporation;  Irving Moross,Defendants-Appellees.
Nos. 92-1907, 92-1908.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 26, 1993.Decided:  November 12, 1993.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.
Milton Shuck, Appellant Pro Se.
Orton Alan Jones, Hedges, Jones, Whittier & Hedges, Spencer, West Virginia;  James Thomas McClure, Gompers, Buch, McCarthy & McClure, Wheeling, West Virginia;  Robert Gerald Sable, Sable, Makoroff & Gusky, P.C., Pittsburgh, Pennsylvania;  James F. Companion, Schrader, Byrd, Byrum & Companion, Wheeling, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER, HALL and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Milton Shuck appeals from the district court's orders affirming the bankruptcy court's order approving the settlement of pending adversary actions (No. 92-1907), and affirming the bankruptcy court's order distributing the residue of funds held in the Hays & Company escrow account (No. 92-1908).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Shuck v. Seminole Oil & Gas, No. CA-91-75-W (N.D.W. Va.  June 29, 1992);  Shuck v. Seminole Oil & Gas, No. CA-91-77-W (N.D.W. Va.  June 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED